Title: From James Madison to the Senate, 10 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 10th 1816.
                        
                    
                    I nominate,
                    Peter B. Porter, of New York to be commissioner on the part of the United States for carrying into effect the 4th Article of the Treaty of Peace and Amity, concluded on the 24th Decr: 1814, between the United States and His Brittannic Majesty.
                    John Holmes, of Massachusetts to be commissioner on the part of the United States for carrying into effect the 6th Article of said Treaty.
                    William Porter, of Massachusetts, to be consul at Palermo.
                    
                        
                            James Madison
                        
                    
                